Citation Nr: 1450315	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type 2 and herbicide exposure.  

3.  Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus type 2 and herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not indicate that the Veteran set foot in the Republic of Vietnam or was otherwise exposed to tactical herbicides.

2.  The Veteran's diabetes mellitus, hypertension and eye condition were not present during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for hypertension, to include as secondary to diabetes mellitus type 2 and herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for an eye condition, to include as secondary to diabetes mellitus type 2 and herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Finality of the March 2005 Rating Decision

The Veteran's initial claims of service connection for diabetes mellitus, hypertension and an eye condition were denied in a March 2005 rating decision.  He did not file a notice of disagreement with this decision and the RO, in its subsequent actions, found the decision to be final.  The Board notes however that service personnel records have been received since March 2005 that do not appear to have been of record or considered prior to the initial decision.  As the Veteran's service personnel records were in existence and had not been associated with the claims file at the time he filed his original claim in December 2004, the Veteran is entitled to reconsideration of the original decision, notwithstanding any prior final RO or Board decisions.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); 3.156(c) (2005).  The Board notes the amendments to 38 C.F.R. § 3.156(c) were made effective October 6, 2006, subsequent to the Veteran's September 2006 claim to reopen.  However "under either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim." Mayhue at 279. Therefore, the Veteran is entitled to reconsideration of the March 2005 decision and the issues of finality and new and material evidence are moot. 

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2004 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, military personnel records, and VA treatment records have been obtained and considered.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

In January 2011 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as administrative review of the claim was completed.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection - Diabetes Mellitus

The Veteran was diagnosed with new onset diabetes mellitus in November 2003 and contends that his diabetes is due to exposure to herbicides during service.  Specifically he asserts that following his service aboard the USS Constellation he was flown to Da Nang, Vietnam where he stayed for 2 weeks before flying to the Philippines and returning to the United States for discharge.

Law

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis

The Veteran's service treatment records do not show complaints, diagnosis or treatment for diabetes mellitus during service.  At his subsequent 1977 induction examination for reserve service there is still no diagnosis or complaints of diabetes.

The Veteran's service treatment records also indicate that he was still aboard the Constellation on January 17, 1972, where he underwent a medical examination.  Personnel records show that the Veteran was transferred to the USS Benewah at Subic Bay, Philippines on January 22, 1972 and that he was discharged from service on February 4, 1972, in San Francisco, California.  There is no indication in the Veteran's treatment or personnel records that he was ever ordered to Vietnam or that he ever reported there. 

In his substantive appeal the Veteran stated that he served aboard the Constellation until June 30, 1972, when he was sent to Da Nang.  As noted above however, the Veteran was discharged from military service in February 1972.  The Veteran has also submitted pictures of himself at a base purportedly located in Da Nang.

In February 2012 the Joint Services Records Research Center (JSRRC) stated that following a review of the command history and deck logs for the Constellation it could not confirm the Veteran was ever ordered or sent to Vietnam. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran was temporarily sent to Vietnam.  The pictures submitted by the Veteran are nondescript and do not contain any markings that could be used to confirm they were taken in Vietnam.  Further, his statements as to the timing of his separation and his service in Vietnam do not match official records.  JSRRC has also been unable to uncover any evidence of the Veteran having been sent to Vietnam.  Finally, service records show that the Veteran was transferred to the Philippines from the Constellation, and not Vietnam.  Thus, the Board finds that the Veteran did not serve in the Republic of Vietnam, and, as there is no other evidence of exposure to herbicides, that the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. §§ 3.307.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishing service connection via direct causation generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

Additionally, where the evidence shows a "chronic disease" such as diabetes mellitus, manifests to a degree of 10 percent or more within one year after the date of separation or that a "continuity of symptoms" can be demonstrated following service, the disease shall be presumed to have been incurred in service. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

However, in the instant appeal the Veteran has not suggested, and the record does not indicate that the Veteran's diabetes mellitus had its onset within a year of separation or that it has been continuous since that time.  Thus service connection on a direct basis presumptively as a chronic condition is not warranted. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus condition is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Service Connection - Hypertension, Eye Condition

As the Board has held herein that the Veteran was not exposed to herbicides and that service connection for diabetes mellitus is not warranted, the only question remaining is whether the Veteran's hypertension or eye condition merit service connection on a direct basis.  

Service treatment records do not show complaints, diagnosis or treatment for hypertension or an eye condition during service.  At the Veteran's subsequent 1977 induction examination for reserve service there is still no diagnosis or complaints of hypertension or an eye condition, his blood pressure readings are normal and his visual acuity is noted to be 20/20.

As above, since there is no showing of a manifestation of either condition during service and the Veteran has not contended that either condition has been continuous since separation, the Board finds that service connection is not warranted.


ORDER

Service connection for diabetes mellitus type 2, to include as due to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus type 2 and herbicide exposure, is denied.  

Service connection for an eye condition, to include as secondary to diabetes mellitus type 2 and herbicide exposure, is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


